EXHIBIT 10.34

 

AMENDMENT TO CONVERTIBLE PROMISSORY NOTE

 

This Amendment ("Amendment") is made this 15th day of October, 2015, by and
between Freeze Tag, Inc., a Delaware corporation ("Borrower"), on the one hand,
and Craig Holland, an individual (the "Lender"), on the other hand, to amend the
terms of that certain Convertible Promissory Note dated December 31, 2013, and
entered into by and between the Parties (the "Note"). Borrower and Lender each
shall be referred to herein as a "Party" and collectively as the "Parties". In
the event the terms of the Note and this Amendment conflict, the terms of this
Amendment control. Any defined terms herein that are not defined herein have the
meaning set forth in the Note.

 

WHEREAS, in the Note, Lender agreed to loan Borrower money, and in exchange
received the Note covering the terms of the loan, which included the right to
convert the principal amounts due under the Notes into shares of Borrower's
common stock at a discount to the price of Borrower's common stock as quoted
over-the-counter as described in the Note (the "Conversion Price");

 

WHEREAS, the par value of Borrower's common stock is $0.001 per share and under
the corporate law of the State of Delaware shares may not be issued at less than
par value; and

 

WHEREAS, due to the quoted price of Borrower's common stock, the Conversion
Price may, at times, be less than the par value of Borrower's common stock and,
therefore, Borrower has not been able to, or may not be able to, legally issue
all the shares of common stock it is obligated to issue upon a conversion of
some or all of the Note since the conversions must be done at not less than par
value;

 

WHEREAS, as a result, the Parties have agreed to amend the terms of the Notes to
account for the fact that, at times, the Note may not be able to be converted in
accordance with its terms, as set forth herein.

 

In consideration of good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

1) The Parties agree to modify, and hereby do modify, the terms of the Note as
necessary to effect the following: In the event the Lender has issued, or
issues, a valid conversion notice under the Note to the Borrower, and the
applicable Conversion Price would result in shares of Borrower's common stock
being issued at less than the then-par value of Borrower's common stock, then
Borrower will effect the requested conversion at Borrower's then-par value, but
will add additional amounts to the Note equal to the value of the shares that
were not able to be issued due to the Conversion Price being less than par value
of the Borrower's common stock.

 

As an example, if the Borrower's par value for its common stock is $0.001 per
share, and if the Lender issues a valid conversion notice under the Note to
convert $10,000 due under the Note at a time when the Conversion Price would be
$0.0005 (less than par value and would result in 20,000,000 shares of the
Borrower's common stock being issued), then the Borrower will issue 10,000,000
shares of its common stock using the Borrower's par value as the conversion
price ($10,000/$0.001 = 10,000,000) and will add an additional $5,000 to the
Note to account for the 10,000,000 shares that would have been issued to the
Borrower had the conversion request been able to be done at $0.0005 (which would
have resulted in a total of 20,000,000 shares).

 

In the event the Lender has issued valid conversion notice in the past and the
Borrower was not able to issue the required number of shares of its common stock
due to the price per share being below the par value of the Borrower's common
stock, the Borrower will add any additional amount from those conversions to the
Note in accordance with the formula set forth above.

 



 

1


 



  

IN WITNESS WHEREOF, the parties hereto, by their duly authorized officers or
other authorized signatory, have executed this Amendment as of the date first
above written. This Amendment may be signed in counterparts and facsimile
signatures are treated as original signatures.

 

 



"Borrower"

 

Freeze Tag, Inc.

a Delaware corporation

 

 

 

 

By:

Mick Donahoo

Its:

Chief Financial Officer

 

 

 

"Lender"

 

Craig Holland

an individual

 

 

 

 

 

 

By:

Craig Holland

 

Its:

 

 

 

 

2

--------------------------------------------------------------------------------